Title: To James Madison from William Davies, 29 October 1803
From: Davies, William
To: Madison, James


Letter not found. 29 October 1803. Acknowledged in Daniel Brent to Davies, 7 Nov. 1803 (DNA: RG 59, DL, vol. 14). Encloses the protest of Joseph Seward, William Randell Mitchell, and James Chew, officers and crew of the brig Drake, complaining of the impressment of two members of the crew, James Ferniol and Neil Long. Also enclosed was a certificate from the U.S. consul at Liverpool stating that Benjamin Noyes, mate of the American ship Mercury, had also been impressed. Brent requested that Davies submit proof of citizenship for the three impressed seamen.
